On Petition for Rehearing and Clarification
i?ER CURIAM.
 By petition for rehearing and clarification of our opinion it is pointed out that in the companion case of The Surf Club v. Motland, Fla., 93 So.2d 384, we held that the instant appellee, The Surf Club, could redeem the ownership unit held by appellant Van Aartsen upon payment of $3,000. It is pointed out that immediate issuance of the peremptory writ herein would deprive the appellee, The Surf Club, of the privilege of forestalling an inspection of its books by redeeming the ownership unit for the amount declared to be due upon it. We think the point has merit.
Our judgment herein reading as follows:
“For the reasons stated, the order dismissing the alternative writ is reversed with directions to enter a peremptory writ pursuant to the prayer o-f the petition therefor.”
is hereby amended as follows:
"For the reasons stated, the order dismissing the alternative writ is reversed with directions to enter a peremptory writ pursuant to the prayer of the petition therefor, provided, however, that the appellees shall have five days from the filing of the mandate herein to redeem the ownership unit held by relator or in the alternative to deposit into the registry of the Court to the credit of the holder of said ownership unit the amount due on said ownership unit as adjudicated in the cited companion case. In either event the petition herein shall be dismissed.”
The petition for rehearing when addressed to the opinion as so amended is hereby denied.
TERRELL, C. J., HOBSON and THOR-NAL, JJ., and LOPEZ, Associate Justice, concur.